133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lannie BROWN, Appellant,v.Grady MAXWELL, individually and as manager of the SpecialNutrition Program;  Frankie Hall, individually andas Grants Coordinator with the SpecialNutrition Program, Appellees.
No. 96-3819.
United States Court of Appeals, Eighth Circuit.
Submitted:  Jan. 7, 1997.Decided:  Jan. 13, 1998.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Lannie Brown appeals from the district court's1 grant of summary judgment to defendants in this 42 U.S.C. § 1983 action.  Having carefully reviewed the record and the parties' submissions on appeal, we conclude that summary judgment was proper and that an extended discussion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas